IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE             FILED
                         JULY SESSION, 1999            July 30, 1999

                                                   Cecil W. Crowson
                                                  Appellate Court Clerk
STATE OF TENNESSEE,            )    C.C.A. NO. 01C01-9810-CR-00412
                               )
           Appellee,           )
                               )    DAVIDSON COUNTY
V.                             )
                               )
                               )    HON . CHE RYL BLAC KBU RN,
MAURICE E. BOYD,               )    JUDGE
                               )
           Appe llant.         )    (AGGRAVATED BURGLARY)



FOR THE APPELLANT:                  FOR THE APPELLEE:

JENNIFER LYNN THOMPSON              PAUL G. SUMMERS
715 Crescent Road                   Attorney General & Reporter
Nashville, TN 37205
                                    CLINT ON J. M ORG AN
                                    Assistant Attorney General
                                    2nd Floor, Cordell Hull Building
                                    425 Fifth Avenue North
                                    Nashville, TN 37243

                                    VICTO R S. JO HNS ON, III
                                    District Attorney General

                                    GRADY MOORE
                                    Assistant District Attorney General
                                    Washington Square, Suite 500
                                    222 2nd Avenue North
                                    Nashville, TN 37201-1649




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                   OPINION
              From the trial court’s order revoking the Defendant’s sentence in the

comm unity corrections program, the Defendant appeals as of right. In his sole issue,

the Defendant argues that the trial court erred by finding that he had violated

conditions of his place ment in the com munity c orrection s progra m. W e affirm the

judgm ent of the tria l court.



              The rather sparse record reflects that Defendant pled guilty to the

offense of aggravated burglary on March 19, 1998. He received a sen tence of six

(6) years, to be served in the community corrections program by initially being

incarcerated day-for-day for one (1) full year, followed by five (5) years ou tside of

incarceration in comm unity corre ctions su pervision . With m andato ry pretrial cred its

available, Defen dant wa s eligible to be released from incarceration on June 8, 1998.



              His release in the com munity w as mo re akin to a n extend ed field trip

than perm anen t releas e from incarc eration . On Ju ly 2, 1998, a violation rep ort was

filed by his supervising officer alleging a violation of a rule of community corrections,

to-wit: Defendant had not properly reported to his supervising officer, having last

reported on June 10, 1998, two (2) da ys after his re lease from incarcera tion. A

hearing was held and the trial c ourt, with the agreement of the Defendant and the

State, placed him back on release in the community corrections program but

increased the length of the sentence to seven (7) years. This was done on August

5, 1998.




                                           -2-
              Fifteen (15) days later, another violation report was made by the

Defendant’s supervising officer. The Defendant, as of August 20, 1998, had not

contacted his sup ervising officer s ince being placed b ack into th e com munity

corrections program on August 5, 1998.             On August 9, 1998, Defendant was

arrested in relation to a dome stic assa ult upon h is girlfriend.



              The Defendant stated that he had been in jail since August 9, 1998, and

could not contact his community corrections supervisor beca use th e office would not

accept a collect call from the jail. He admitted that he did not send a letter to the

supervisor or mak e any oth er efforts, oth er than o ne attem pted ph one ca ll, to notify

his sup ervising officer th at he h ad be en arre sted a nd wa s in jail.



              In his brief, the Defendant takes the position that since he had not been

convicted of assault and because his girlfriend’s parents had “pressured her” to

testify against him at a preliminary hearing, that the trial court erre d in finding a

violation of his community corrections conditions by committing a crime. What the

Defendant overlooks is that notwithstanding the status of the assault charge, the trial

court found in its ruling that the D efend ant did not rep ort as re quired to his

comm unity corrections su pervisor.



              The same principles that apply to a proba tion revocation he aring are

applic able to a community corrections revocation hearing . State v. Harkins, 811
S.W.2d 79, 83 (Tenn. 1991). The proof of a violation of community corrections

requirem ents is sufficient if it allows the trial court to make a conscientious and

intelligent judgmen t. The standa rd of review on ap peal is whethe r the trial court

abused its discretion. Only if there is no substantial evidence in the reco rd to

                                             -3-
support the trial cour t’s conclus ion that a vio lation has occurre d, can there be a

finding on appeal of an abuse of discretion. Id. at 82. The proof of the violation must

be shown by a preponderance of the evidence. State v. W all, 909 S.W .2d 8, 9

(Tenn . Crim. A pp. 199 4). The se stand ards we re met b y the proo f.



              Upon consideration of the entire record and the applicable law, we

affirm the ju dgme nt of the trial co urt.



                                    ____________________________________
                                    THOMAS T. W OODALL, Judge




CONCUR:



___________________________________
JERRY L. SMITH, Judge


___________________________________
NORMA McG EE OGLE, Judge




                                             -4-